Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michelle Burke Craddock seeks to appeal the district court’s order directing arbitration in her Title VII action. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, *45428 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). Upon review of the district court’s order, we conclude that the order stayed the district court proceedings pending arbitration of Craddock’s Title VII action. Consequently, the order is neither a final order nor an appealable interlocutory or collateral order. See 9 U.S.C. § 16(b)(1), (2) (2012). Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
DISMISSED